DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8, 10-23, 25, and 29-34 in the reply filed on July 2, 2021 is acknowledged. Claim 39 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-6, 16-19, 22-23 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0187978 A1 to Telfair et al. (hereinafter “Telfair”) in view of US 2013/0317487 A1 to Luttrull (hereinafter “Luttrull ‘487”) in view of US 2018/0339170 A1 to Luttrull et al. (hereinafter “Luttrull ‘170”).
	Regarding Claims 1, 16-18 and 32-34, Telfair teaches: 
A system for providing a therapeutic treatment to a patient's eye (see e.g. “treatment of the retina with a pulse train of visible pulses to cause change without coagulating the neurosensory elements of the retina” in Para. 24), the system comprising: 
a treatment beam source (12) configured to transmit a treatment beam along a treatment beam path (see e.g. “delivered to the target site” in Para. 30); and 
a processor (see controller 22 and/or computer 28) coupled to the treatment beam source (see FIG. 1), the processor being configured to: 
direct the treatment beam onto retinal tissue of the patient's eye (see e.g. “treatment of the retina with a pulse train of visible pulses to cause change without coagulating the neurosensory elements of the retina” in Para. 24); and 
deliver a series of pulses from the treatment beam onto the retinal tissue at a first treatment spot (target site 40) e.g. onto the RPE (see “RPE” in e.g. Para. 36, 39, 42)) to treat the retinal tissue, the first treatment spot being 1 to 6 mm (see “By way of illustration, and without limitation, the target site 40 can have an area of about 50 microns to 3 mm” in Para. 39) in diameter, wherein: 
a duration of each pulse is sufficiently short so as to avoid inducing photocoagulation of the retinal tissue that results in visible tissue damage (see e.g. “This laser system results in tissue specific photoactivation (or TSP) without photocoagulation damage to any of the adjacent tissues and without causing full thickness retinal damage and the associated vision loss” in the abstract); and 
the series of pulses directed to the first treatment spot induces photoactivation of a therapeutic healing at the first treatment spot (see e.g. “This laser system results in tissue specific photoactivation (or TSP) without photocoagulation damage to any of the adjacent tissues and without causing full thickness retinal damage and the associated vision loss” in the abstract).

Telfair fails to specifically teach:
(1) the treatment beam having an infrared wavelength;
(2) the treatment beam having a power from 1 to 100 W

	Concerning (1) above, Telfair does teach in Para. 13 that “Both of these treatments have been developed and are currently being used in many countries with Infrared lasers.” Additionally, Luttrull ‘487 teaches that retinal phototherapy with micropulses can be achieved using an infrared wavelength (see Para. 25) without causing any visible tissue damage or lesions (see Para. 28). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Telfair to use a treatment beam having an infrared wavelength, as taught by Luttrull ‘487 (and/or as are “currently being used in many countries” as stated in Telfair) because doing so would merely involve selecting a known wavelength known for being capable of producing the same desired therapeutic effect. 
Additionally/alternatively, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to engage in routine experimentation to discover the optimal treatment parameters, including wavelength, based upon various factors known and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). One skilled in the art would not only generally understand the effectiveness of various wavelength ranges, but would also be easily capable of experimenting to discover which wavelength(s) produce the most desirable results.

	Concerning (2) above, Luttrull ‘170 teaches an invention for retinal phototherapy (see e.g. the abstract) and teaches various power values within Applicant’s claimed range are suitable for this application (see Para. 84). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Telfair to use a treatment beam having a power within the range of 1-100 W, as taught by Luttrull ‘170, because doing so would merely involve selecting an appropriate safe power level known to be suitable for achieving a desired phototherapeutic effect in the retina. 
Additionally/alternatively, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to engage in routine experimentation to discover the optimal treatment parameters, including power, based upon various factors known and understood to those skilled in the art. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). One skilled in the art would not only generally 

	Regarding Claims 2 and 19, see generally target tissue site 40 in Telfair; further note that Telfair doesn’t teach that any scanner is required to treat the site. 

	Regarding Claims 5-6 and 22-23, Luttrull ‘487 further teaches that utilizing a sub-coagulation retinal phototherapy allows for treatment of the “entire retina, including sensitive areas such as the macula …” (see Para. 64) and “allow treatment of the entire human macula in a single exposure, useful for treatment of common blinding conditions such as diabetic macular edema and age-related macular degeneration” (see Para. 85). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Telfair in view of Luttrull ‘487 and Luttrull ‘170 to further treat the macula in patients in need thereof, because doing so would allow the treatment of common conditions such as diabetic macular edema and age-related macular degeneration as discussed in Luttrull ‘487. 

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Telfair in view of Luttrull ‘487 and Luttrull ‘170 as applied to claim 1 above, and further in view of US 2013/0085481 A1 to Dick et al. (hereinafter “Dick”) and/or US 2016/0067086 A1 to Tedford et al. (hereinafter “Tedford”).
Regarding Claims 3 and 20, Telfair in view of Luttrull ‘487 and Luttrull ‘170 teaches the system of claim 1 as discussed above, but fails to specifically teach a VCSEL as the treatment beam source. Two other references, Dick and Tedford, teaches that VCSELs are known sources for retinal phototherapy (see Para. 14 of Dick and/or Para. 66 of Tedford). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Telfair in view of Luttrull ‘487 and Luttrull ‘170 to utilize VCSEL(s) as the treatment beam source because doing so would amount to a merely simple substitution of one known suitable treatment beam source for another known suitable treatment beam source which would only yield predictable results.

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Telfair in view of Luttrull ‘487 and Luttrull ‘170 as applied to claim 1 above, and further in view of US 2018/0008460 A1 to Tanzer (hereinafter “Tanzer”).
	Regarding Claims 4 and 21, Telfair in view of Luttrull ‘487 and Luttrull ‘170 teaches the system of claim 1 as discussed above, but fails to specifically teach that the beam source is configured to be located above the patient and transmit the beam downward such that the patient may be in a supine position during treatment. However, the Examiner notes that as a general matter, many laser ophthalmic procedures are performed using this configuration. For instance, Tanzer teaches a device for a laser retinal procedure in which the source is arranged above a patient’s eye so that the patient may be in the supine position (see Paras. 6, 20, 23 and FIG. 1). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Telfair in view of .

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Telfair in view of Luttrull ‘487 and Luttrull ‘170 as applied to claim 1 above, and further in view of US 2013/0116670 A1 to Artsyukovich et al. (hereinafter “Artsyukovich ‘670”).
	Regarding Claim 7, Telfair in view of Luttrull ‘487 and Luttrull ‘170 teaches the system of claim 1 as discussed above, but fails to specifically teach heating the retinal tissue in a range of 50-55 degrees C. Another reference, Artsyukovich ‘670, teaches a similar retinal laser device in which it is taught that the retina may need to be treated to around 50 degrees C to achieve a therapeutic effect (see Para. 39). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Telfair in view of Luttrull ‘487 and Luttrull ‘170 to heat the retina treatment spot in a range of 50-55 degrees C because this was a recognized level of treatment suitable for achieving a therapeutic effect. 
Additionally/alternatively, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to engage in routine experimentation to discover the optimal treatment parameters, including target temperature, based upon various factors known and understood to those skilled in the art. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). One skilled in the art would not only generally understand the effectiveness and safety level of temperature levels, but would also be easily capable of experimenting to discover which temperature(s) produce the most desirable results.

Claims 8, 10-13, 15, 25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Telfair in view of Luttrull ‘487 and Luttrull ‘170 as applied to claim 1 above, and further in view of US 2004/0233388 A1 to Artsyukovich et al. (hereinafter “Artsyukovich ‘388) in view of US 2018/0125708 A1 to Bohme et al. (hereinafter “Bohme”).
	Regarding Claims 8, 10-12, 25 and 29, Telfair in view of Luttrull ‘487 and Luttrull ‘170 teaches the system of claim 1 as discussed above, but fails to specifically teach an aiming beam source configured to transmit an aiming beam along an aiming beam path, the aiming beam having a visible wavelength and the aiming beam path extending non-coaxially relative to the treatment beam path and wherein the processor is coupled to the aiming beam source, the processor being configured to: direct the aiming beam onto the retinal tissue of the patient's eye at the first treatment spot and define, via the aiming beam, a treatment boundary surrounding the first treatment spot such that the first treatment spot is disposed therein, wherein the treatment boundary comprises at least one of a ring or circular cross-section, wherein the aiming beam has a power under 1 mW, further comprising a convex lens disposed between the patient and the aiming beam source configured to focus the 
	Artsyukovich ‘388 teaches another eye laser device which includes a an aiming beam source configured to transmit an aiming beam along an aiming beam path, the aiming beam having a visible wavelength and wherein the processor is coupled to the aiming beam source, the processor being configured to: direct the aiming beam onto the retinal tissue of the patient's eye at the first treatment spot and define, via the aiming beam, a treatment boundary surrounding the first treatment spot such that the first treatment spot is disposed therein (see generally source 16 and Paras. 46-47), and the treatment boundary comprising a ring/annular cross section (see Para. 47) and the beam having a power under 1 mW for safety (see Para. 49) and a convex lens disposed between the patient and the aiming beam source configured to focus the aiming beam onto a concentric ring on the retinal tissue surrounding the treatment beam at the first treatment spot (see Para. 47). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Telfair in view of Luttrull ‘487 and Luttrull ‘170 to further include an aiming beam source and a convex lens producing an annular beam under 1 mW, as taught by Artsyukovich ‘388, because doing so would advantageously make aiming the treatment beam easier and more precise, and would allow the aiming beam to intuitively surround the treatment spot, thereby outlining the treatment area perimeter/boundary in a visually distinctive manner, and to do so in a safe manner due to the low power level.
	Telfair in view of Luttrull ‘487 and Luttrull ‘170 and Artsyukovich ‘388 above fail to teach that the aiming beam extends non-coaxially relative to the treatment beam path. (see Para. 47 and claim 33). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Telfair in view of Luttrull ‘487 and Luttrull ‘170 and Artsyukovich ‘388 to have the aiming beam extends non-coaxially relative to the treatment beam path, as taught in Bohme, to achieve a better alignment as taught in Bohme.
 
	Regarding Claims 13 and 30, concerning the specific placement of the treatment beam source relative to the convex lens and aiming beam source, one skilled in the art would recognize that there were only a very small number of possible configurations for placing these devices, and thus it would have been obvious to try a configuration with the treatment beam source being between the convex lens and aiming beam source to evaluate whether that configuration would be more or less preferable compared to the other limited number of configurations.

	Regarding Claim 15, see “RPE” in Telfair (e.g. at Para. 36, 39, 42). 

Allowable Subject Matter
Claims 14 and 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yee et al. ‘206: see abstract;
Luttrull ‘126: see Para. 21;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Thursday, August 12, 2021